      Case 1:18-cv-08653-VEC-SDA Document 270 Filed 05/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             ϱͬϰͬϮϬϮϭ
 D George Sweigert,

                                Plaintiff,
                                                              1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                              ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered as follows:

   1. Defendant Goodman shall file his amended Answer no later than May 11, 2021. (See ECF

       No. 259.)

   2. Defendant’s motion to stay discovery (ECF No. 263) is denied. No later than May 18, 2021,

       Defendant Goodman shall respond to Plaintiff’s discovery requests, as set forth in the

       Court’s March 11, 2021 Order (ECF No. 224). Failure to do so will result in a

       recommendation to the District Judge that a default judgment be entered against him.

   3. No later than May 18, 2021, Plaintiff shall either: (a) respond to Defendant’s discovery

       requests 1(b) and 2, as set forth in the Court’s February 18, 2021 Order (ECF No. 208), or

       (b) file a stipulation stating that he only will be pursuing claims for defamation per se and

       will not seek to prove any damages, other than nominal damages, in this case or at trial.

       See, e.g., Robertson v. Doe, No. 05-CV-07046 (LAP), 2010 WL 11527317, at *3 (S.D.N.Y.

       May 11, 2010), aff’d sub nom. Robertson v. Dowbenko, 443 F. App’x 659 (2d Cir. 2011)

       (even when plaintiff entitled to presumption of general damages, “substantial
     Case 1:18-cv-08653-VEC-SDA Document 270 Filed 05/04/21 Page 2 of 2




      compensatory damages must be founded upon a finding of substantial injury and

      evidence must be introduced to demonstrate that the award should be more than

      nominal”) (internal citation and alterations omitted). Failure to do so may result in the

      imposition of sanctions.

   4. The following briefing schedule shall apply to Defendant’s anticipated dispositive motion:

          a. Defendant’s motion: June 1, 2021

          b. Plaintiff’s opposition: July 1, 2021

          c. Defendant’s reply: July 15, 2021

      The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Defendant.

SO ORDERED.

DATED:        New York, New York
              May 4, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
